PRISONERSYS ISR PY COMPLAIN (Rev. BaeyHent 3 Filed 09/08/20 Pageiof7 PagelD4

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF TEXAS
DIVISION 4O2USEP -8 AMI: 16

Maugice Peetu WE| on) - 19089477 Se PUTY CLE CT

Plaintiff's Name and ID Numer

Dallas Couty Oa?l 3-20CV2792-C

Place of Confinement
LWW. Commerce “st. CASE NO.
" allas \v2 AS TSRO} (Clerk will assign the number)

Onllar County o Uf ape

Defendant’s Name and AddressJ

 

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare

a.

under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and

plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address

list of the divisional clerks.

 
 

FILING FEE ANDO FOR IES PERPPAERent 3 Filed 09/08/20 Page 2of7 PagelD5

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis

data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply

to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it

to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? WES__NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1, Approximate date of filing lawsuit: x | ai YAO

2. Parties to previous lawsuit:
Plaintiff(s)_ PH AUR ico Perey W? Son | Joa yq77
Defendant(s) DaWas Cou wry OmeL

 

36 “K Des RY] B0 -CY -07 649 -Z -RK

Cause number: vudeg —ndot Renea 1elivek

' ; ‘ » ~ -
Name of judge to whom case was assigned: Juclac D. No PAW / Yudge Dener ba iver
Disposition: (Was the case dismissed, appealed, still pending?) ait Vv \No w

MDW BP w&

Approximate date of disposition: Dent new

2

 

Court: (If federal, name the district; if state, name the county.) L4.5.A). Posthev (). © f Te KAS
IV.

 

PREF PRE TRA FAT CREA YRLEN Gee OLOGY FABRIC Paveld 6

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? Wes ___NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.
on Kid's Com pata Tw he Avem mw Oanilas Gout upl.

PARTIES TO THIS SUIT:
A. Name and address ofplaintitt_ TY\QW& ce Pep buy Use \Spm - (92 YLA77
DPo.Sax 640334 ~ Dallas, Texac— 7S aaa

 

B. Fullname ofeach defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Oallys Couwty Vark ~ P.O. Ro v 6 60 3SY
7 SS
Dallas TX, 789A.
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Pu thing Me Ab Risk of Cath oy Covidk~}o Li Ror.

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
 

FASE HEI mr BT Document 3 Filed 09/08/20 Page4of7 PagelD 7

V.

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
Lhe Down Tm io Sw, we clove beew ow Quhbpb we
S Aime Cause Lo mates i dem (304 \ tested Do sitive fon
CovidalA. lodau 6 Another camate Be she of paschoe (G-I “OYW)
(hen these 1 aha PU en< Lek'rny ountot 203 the Za: | cl» nok
de te Kind of ypecin! cleanina: lo Kimo bE leavin. A+ all.
The samates Lt they took out 0 Yr Sa) that fost 2s tes) Foachel
pwd breathes on fhe SAme \petvin okm Lhat LT hace fo
live tw The whole Dalhe "County ofl 2s latestied
(with Coo: d-19 Corena U/ RUS tm at i Keegy Higb, RES ks

2 foe § Catching the Couvid- GY CononA U/ROS-TS bay warkeol to

VI. RELIEF: Acath. + am Dp AR © Cath: vg CovsF~(9 cS nus-

site BSans lg i Sabet te kit

A statutes. __ #Q) A
@ ReleAse Prom 0 a\\ Parad Yor ov awd Su Phea'nal
#@ Chaeg es Aronped\" \ Crit Ron all Ye jus + ws At RiyK

VU. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Don't Reme mie 2

 

 

«.e :
4do for St Make no legal arguments. Cite no cases or

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

Flere Sate Pe som oa WE | @ Ger Ry A Perso

VIN. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES lx
B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

. Case number:

 

 

2
3. Approximate date sanctions were imposed:
4

. Have the sanctions been lifted or otherwise satisfied? YES NO
 

 

Case 3:20-cv-02792-C-BT Document3 Filed 09/08/20 Page5of7 PagelD 8
C. Has any court ever warned or notified you that sanctions could be imposed? YES___NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2, Case number:

 

3. Approximate date warning was issued:

Executed on: D- S-3 -L0INo TY) Aunice Pp ARY We | Son/— 19IDISG 7?
DATE '
Mou Ree sei | IOV O77

(Signature of Plaintiff)

 

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true

and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit,

4. Tunderstand I am prohibited from bringing an in forma pauperis lawsuit if [have brought three or more
civil actions or appeals (from a Judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. Iunderstand even if] am allowed to proceed without prepayment of costs, lam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

No

G2

 

Signed this <O day of ¥ 20 DO,
(Day) (month) (year)

Mauna ic be my WW bSr vy a1 ¥o 7)

Qaye = \9eIRq{ID

(Signature of Ptaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
 

  
  

Case 3:20-cv-02792-C-B ment 3 Filed 09/08/20 Page 6of7 PagelD9

 

For the purpose of Social Distancing, Inmates who sleep in
adjoining bunks which are less than six feet separating the
bunks, will sleep in opposite directions (head to foot).

Vv
J
2
<=
—
wo
—~<
Oo
—
<=
O
0
“4

iS

ant,

telah WS
6 i eet PP
pple \

 

ries Ts what they

~ his is not

a

maunice?: wlio
[V2LV7 7
—
a

oO
a
QO
o
Do
©
ou
Mw
_—
Oo
Mw
oO
Do
Oo
ou
oO
N
—
oO
Oo
—
o
()
TO
2
iw
om
_
(cs
o
=
=)
oO
oO
Q
-
a
9
N
o
i
N
9°
>
2
Oo
o
Oo.
Yn
©
O

 

ee

ee RR TL I

ceeqgel Qe eee edt etee del eter

     

Spl “TNeSlL AV* OL | SOW

eSHL -vesd 7 BY 2ww PD SO \\ | \
XFL FO BATS WHS

WU ayo WH Fe ~wWATS

ren spayed SAPS ¥ y.

0z0z ZO daSzi9zSE0000

 

19°00 $ zocd! a2 BN ae gra LO
See  # oe 6 Wd O20 dAS Z

SAMOS ABN KFOWLSOd'SN Fe

Ha. XL SWXGLL HLYON NEEON? 229'9'd

 

 

 

 
